        Case 3:21-cv-00294-RDM Document 4 Filed 02/18/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


JOHN DOE,

               Plaintiff              JURY TRIAL DEMANDED

v.
                                      NO. 3:21-cv-00294
DEBRA McCARTHY,

              Defendant

     MOTION FOR A MORE DEFINITE STATEMENT BY DEFENDANT,
           DEBRA MCCARTHY PURSUANT TO RULE 12(E)

      1. Plaintiff commenced this action by filing a Complaint in the

Luzerne County Court of Common Pleas of January 27, 2021. See

Plaintiff’s Complaint attached as Exhibit “A”.

      2. Defendant subsequently removed the case to this Court on

February 17, 2021. (Doc. 1).

      3. Plaintiff’s Complaint alleges generally that Defendant defamed an

unnamed person (John Doe) and cast him in a false light in e-mail

correspondence.

      4. Plaintiff’s Complaint provides no identifying information concerning

the Plaintiff himself (or herself) other than referring to him as “John Doe”.

      5. Pursuant to Rule 12 (e) of the Federal Rules of Civil Procedure, a

party may move for a more definite statement of a pleading to which a
        Case 3:21-cv-00294-RDM Document 4 Filed 02/18/21 Page 2 of 5




responsive pleading is allowed, but which is so vague or ambiguous that a

party cannot reasonably prepare a response. F.R.C.P. 12 (e)

      6. Under Rule 10 (a) of the Federal Rules of Civil Procedure, the title

of a Complaint must name all parties.

      7. The Federal Courts have ruled that the fact that a Plaintiff may

suffer embarrassment or economic harm is not enough to overcome the

requirements of Rule 10. Doe v. C.A.R.S. Protection Plus, Inc. 527 F. 3d

358, 371 (3d Cir. 2008).

      8. In order to proceed anonymously, a Plaintiff must show both a fear

of severe harm and that the fear of severe harm is reasonable. Doe v.

Camehameha Sch./Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1043

(9th Cir. 2010).

      9. Plaintiff’s Complaint pleads neither of these requirements.

      10.   The 3rd Circuit Court of Appeals has set out factors to be

weighed when deciding whether a Plaintiff should be entitled to proceed

anonymously:

            1. The extent to which the identity of the litigant has
            been kept confidential;
            2. The bases upon which disclosure is feared or
            sought to be avoided and the substantiality of these
            bases;
            3. The magnitude of the public interest in
            maintaining the confidentiality of the litigant’s
            identity;
           Case 3:21-cv-00294-RDM Document 4 Filed 02/18/21 Page 3 of 5




              4. Whether because of the purely legal nature of
              issues presented or otherwise, there is not an
              atypically weak public interest in knowing the
              litigants identities;
              5. The undesirability of an outcome adverse to the
              pseudonymous party and attributable to his refusal
              to pursue to the case at the price of being publicly
              identified; and
              6. Whether the parties seeking to proceed
              pseudonymously has illegitimate ulterior motives.

Doe v. Megless, 654 F.3d 404, 409 (3d. Cir. 2011).

     11.      In the alternative, accepted factors for disfavoring anonymity

include:

              1. The universal level of public interest in access to
              the identities of litigants;
              2. Whether because of the subject matter of this
              litigation, the status of a litigant as a public figure, or
              otherwise, there is a particularly strong interest in
              knowing the litigants identities, beyond the public’s
              interest which is normally obtained; and
              3. Whether the opposition to pseudonymous by
              counsel, the public or the press is illegitimately
              motivated.

Megless at 409.

     12.      Plaintiff’s allegations do not favor anonymity.

     13.      Based on Plaintiff’s allegations it would appear that the

contents of the allegedly defamatory email are widely known among his

peer group.
        Case 3:21-cv-00294-RDM Document 4 Filed 02/18/21 Page 4 of 5




      14.       Plaintiff’s Complaint does not allege any reason, let alone a

substantial reason, that Plaintiff may fear or need to avoid the disclosure of

his identity.

      15.       There is no public interest in maintaining the confidentially of

John Doe in this matter.

      16.       There is no less public interest in knowing the identity of this

Plaintiff than any who brings an action under the Federal Rules of Civil

Procedure.

      17.       Plaintiff’s Complaint alleges no legitimate motives for Plaintiff to

require such anonymity.

      18.       There is no reason to treat this Plaintiff different as it pertains to

the universal public interest of identities of litigants.

      19.       Plaintiff must show that he has can met the factors set out by

the Courts and that he has a reasonable fear of harm should his identity be

placed on the caption. Defendant does not believe Plaintiff can meet that

threshold.
        Case 3:21-cv-00294-RDM Document 4 Filed 02/18/21 Page 5 of 5




       WHEREFORE, Defendant respectfully requests that this Honorable

Court grant the instant Motion and Order Plaintiff to file an Amended

Complaint substituting his name for “John Doe” on the caption within

fourteen (14) days in accordance with Federal Rule of Civil Procedure 12

(e).



                                   Respectfully submitted,
                                   MARSHALL, DENNEHEY, WARNER,
                                   COLEMAN & GOGGIN

                                   John R. Nealon
                                   John R. Nealon, Esquire
                                   I.D. No. 87364
                                   P.O. Box 3118
                                   Scranton, PA 18505-3118
                                   (570) 496-4663
